Exhibit 10.1

 

STOCK PURCHASE AGREEMENT

 

THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is made as of the 26th day of
October, 2004, by and among REYNOLDS METALS COMPANY, a corporation organized
under the laws of Delaware, U.S.A. (“Reynolds”), BILLITON INVESTMENTS IRELAND
LTD., a corporation organized under the laws of Ireland (“Billiton”) (Reynolds
and Billiton are hereafter collectively referred to as the “Sellers” and
individually as a “Seller”), and RYERSON TULL, INC., a corporation organized
under the laws of Delaware (“Purchaser”).

 

WHEREAS, each of Reynolds and Billiton own 50% of the outstanding shares of
capital stock of Integris Metals, Inc., a corporation organized under the laws
of New York, U.S.A. (the “Company”); and

 

WHEREAS, Sellers desire to sell all of the capital stock of the Company to
Purchaser, and Purchaser desires to purchase the capital stock of the Company
from Sellers, upon the terms and conditions set forth below.

 

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements herein contained and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

ARTICLE 1. - DEFINITIONS

 

1.01 Definitions. As used in this Agreement, the following terms shall have the
following meanings:

 

“Affiliate” means any Person, directly or indirectly, controlling, controlled
by, or under common control with, Sellers or Purchaser; provided that in the
case of Billiton, BHP Billiton Limited, a company organized under the laws of
Victoria, Australia, or any Affiliate of BHP Billiton Limited shall also be
deemed an Affiliate of Billiton. The term “control” (including the terms
“controlling,” “controlled by” and “under common control with”) as used with
respect to any Person means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting securities, by contract or otherwise.

 

“Best Efforts” means commercially reasonable efforts that a prudent person
desiring to achieve a result would use in similar circumstances to ensure that
the result is achieved as expeditiously as possible; provided, however, that an
obligation to use Best Efforts under this Agreement does not require the person
subject to that obligation to take actions that would result in a materially
adverse change in the condition (financial or otherwise) or business of the
person or in the benefits to that person of this Agreement and the transactions
contemplated by this Agreement.

 

“Billiton Material Adverse Effect” shall mean any adverse change in the
condition (financial or otherwise), business or results of operations of
Billiton or any of its Affiliates which is material to Billiton and its
Affiliates, taken as a whole, excluding (i) any changes or effects

 



--------------------------------------------------------------------------------

resulting from general changes in economic, market, regulatory or political
conditions, (ii) changes in conditions generally applicable to the industries in
which Billiton and its Affiliates are involved or (iii) changes or effects
resulting from the announcement or pendency of this Agreement or related
transactions, including, without limitation, the impact thereof on relationships
with customers, suppliers or employees, except in the case of the foregoing
clauses (i) and (ii), for any such change that specifically relates to, or
disproportionately affects in an adverse manner, Billiton or any of its
Affiliates.

 

“Break Fee” means the termination fee payable from Purchaser to Sellers pursuant
to the terms of Article 10.0.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Commissioner” means the Commissioner of Competition under the Competition Act
or any person duly authorized to exercise the powers of the Commissioner of
Competition.

 

“Competition Act” means the Competition Act (Canada), R.S.C. 1985, c.C-34, as
amended.

 

“Competition Act Approval” means either:

 

  (a) the issuance of an advance ruling certificate (“ARC”) by the Commissioner
under Section 102(1) of the Competition Act with respect to the purchase of
Shares contemplated by this Agreement; or

 

  (b) the Purchaser shall have received a “no-action” letter from the
Commissioner, which letter confirms that the Commissioner is of the view that
grounds do not exist to initiate proceedings before the Competition Tribunal
under the merger provisions of the Competition Act in respect of the purchase of
Shares contemplated by this Agreement and which does not contain any conditions,
restrictions or requirements that are inconsistent with the provisions of
Section 8.03 (other than the normal caveat that such proceedings may be
initiated at any time up to three years after the transactions have been
substantially completed).

 

“Disclosure Schedule” means the document attached hereto as the Disclosure
Schedule.

 

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvement Act of 1976, as
amended, and the rules and regulations promulgated thereunder.

 

“Integris Metals Corporation” means the Delaware company which is currently a
wholly-owned subsidiary of the Company.

 

“Material Adverse Effect” shall mean any adverse change in the condition
(financial or otherwise), business or results of operations of the Company or
any of its Subsidiaries which is material to the Company and its Subsidiaries,
taken as a whole, excluding (i) any changes resulting from general changes in
economic, market, regulatory or political conditions, (ii) changes in conditions
generally applicable to the industries in which the Company and its

 

2



--------------------------------------------------------------------------------

Subsidiaries are involved or (iii) changes resulting from the announcement or
pendency of this Agreement or related transactions, including, without
limitation, the impact thereof on relationships with customers, suppliers or
employees, except, in the case of the foregoing clauses (i) and (ii), for any
such change that specifically relates to, or disproportionately affects in an
adverse manner, the Company or any of its Subsidiaries.

 

“New York City Time” means the local time of New York, New York, United States
of America.

 

“Person” means a natural person, a corporation, a partnership or any other
entity.

 

“Prohibition Order” means any injunction, writ, hold separate arrangement or
order, temporary restraining order or other order of any nature issued by any
court, tribunal or governmental agency prohibiting the consummation of the
transaction substantially on the terms contemplated hereby. For purposes of this
definition, a prohibition of the consummation of the transaction substantially
on the terms contemplated hereby does not include a requirement of the
applicable court, tribunal or governmental agency that Purchaser divest or
dispose, or agree to divest or dispose, plants, assets and businesses of
Purchaser and its Affiliates or the Company and its Subsidiaries that accounted
in the aggregate for dollar sales of less than 10% of the U.S. sales of the
Company and its Subsidiaries in the preceding twelve consecutive calendar
months.

 

“Required Governmental Approval” means all approvals of, or declarations or
filings with, or expiration of waiting periods imposed by, any governmental
agency necessary for the consummation of the transactions contemplated by this
Agreement, including (i) expiration or termination of all applicable waiting
periods, if any, under the HSR Act and (ii) the expiration of any applicable
waiting period under section 123 of the Competition Act, or the waiver by the
Commissioner (in accordance with section 113(c) of the Competition Act) of the
obligation to provide a pre-merger notification in accordance with Part IX of
the Competition Act, in respect of the purchase of Shares contemplated by this
Agreement.

 

“Reynolds Material Adverse Effect” shall mean any adverse change in the
condition (financial or otherwise), business or results of operations of
Reynolds or any of its Affiliates which is material to Reynolds and its
Affiliates, taken as a whole, excluding (i) any changes or effects resulting
from general changes in economic, market, regulatory or political conditions,
(ii) changes in conditions generally applicable to the industries in which
Reynolds and its Affiliates are involved or (iii) changes or effects resulting
from the announcement or pendency of this Agreement or related transactions,
including, without limitation, the impact thereof on relationships with
customers, suppliers or employees, except, in the case of the foregoing clauses
(i) and (ii) for any such change that specifically relates to, or
disproportionately affects in an adverse manner Reynolds or any of its
Affiliates.

 

“Shares” means 50 shares of capital stock of the Company held by Reynolds and 50
shares of capital stock of the Company held by Billiton, collectively
representing all of the issued and outstanding shares of the Company.

 

“Subsidiaries” means the legal entities owned by the Company, each of which is
set forth on Schedule 6.01.

 

3



--------------------------------------------------------------------------------

“U.S.” or “U.S.A.” means the United States of America.

 

“US$” means the lawful currency of the United States of America.

 

ARTICLE 2. - PURCHASE AND SALE

 

2.01 Purchase and Sale of the Shares. Subject to the terms and conditions set
forth in this Agreement, at the Closing, Reynolds and Billiton hereby agree to
transfer, sell and convey the Shares to Purchaser, and Purchaser hereby agrees
to purchase the Shares from Reynolds and Billiton for the consideration
specified in this Agreement.

 

2.02 Purchase Price. As consideration for the sale of the Shares to Purchaser,
Purchaser shall pay US$205,000,000 to Reynolds and US$205,000,000 to Billiton.
The total sum of US$410,000,000 is the “Purchase Price.”

 

2.03 Payment of the Purchase Price. Purchaser shall pay the Purchase Price to
Reynolds and Billiton by wire transfer of immediately available funds on the
Closing Date pursuant to the wire transfer instructions that each Seller shall
deliver in writing to Purchaser at least three business days prior to the
Closing Date. Such payments shall be made no later than 4:00 p.m. New York City
Time on the Closing Date. If a payment is made to a Seller after 4:00 p.m.,
Purchaser shall pay to Seller, in the manner set forth above, interest on such
amount at an annual rate equal to the overnight rate offered by Mellon Bank for
funds deposited on the Closing Date from and including the Closing Date to and
including the day on which payment is received in the account of Seller.
Purchaser’s obligation to pay interest to a Seller shall only be discharged as a
result of payment having been received by such Seller, without regard to whether
the other Seller shall have received payment.

 

ARTICLE 3. - CLOSING

 

3.01 Time, Date and Place of Closing. The closing of the purchase of the Shares
of the Company by Purchaser from Sellers and the payment by Purchaser of the
Purchase Price (the “Closing”) shall take place at the offices of Alcoa Inc.,
390 Park Avenue, New York, New York, U.S.A. at 10:00 a.m. New York City Time on
the second business day after the date on which all of the conditions set forth
in Article 9 have been satisfied or waived, or at such other place and time as
shall be agreed to by Sellers and Purchaser (the “Closing Date”).

 

3.02 Sellers’ Deliveries at the Closing. At the Closing:

 

  (a) Reynolds shall deliver or cause to be delivered to Purchaser:

 

  (1) the share certificate or certificates evidencing the Shares held by
Reynolds, duly endorsed for transfer to Purchaser;

 

  (2) the resignations of William E. Leahey, Jr., Richard P. McCracken and
William B. Plummer as directors of the Company;

 

4



--------------------------------------------------------------------------------

  (3) a certificate of the Secretary of Reynolds certifying resolutions of the
board of directors of Reynolds approving and authorizing the execution, delivery
and performance by Reynolds of this Agreement and the consummation by Reynolds
of the transactions contemplated hereby (together with an incumbency and
signature certificate regarding the officer(s) signing on behalf of Reynolds);
and

 

  (4) a certificate dated as of the Closing Date, signed by Reynolds, certifying
as to compliance by Reynolds with Sections 9.02(a) and 9.02(b).

 

  (b) Billiton shall deliver or cause to be delivered to Purchaser:

 

  (1) the share certificate or certificates evidencing the Shares held by
Billiton, duly endorsed for transfer to Purchaser;

 

  (2) the resignations of Marcus P. Randolph, Andre L. Liebenberg and George J.
Karpakis as directors of the Company;

 

  (3) a certificate of the Secretary of Billiton certifying resolutions of the
board of directors of Billiton approving and authorizing the execution, delivery
and performance by Billiton of this Agreement and the consummation by Billiton
of the transactions contemplated hereby (together with an incumbency and
signature certificate regarding the officer(s) signing on behalf of Billiton);
and

 

  (4) a certificate dated as of the Closing Date, signed by Billiton, certifying
as to compliance by Billiton with Sections 9.02(a) and 9.02(b).

 

  (c) Reynolds and Billiton shall cause the Company to deliver to Purchaser:

 

  (1) the articles of incorporation of the Company, certified by the Secretary
of State of New York, and the by-laws of the Company, certified by its Secretary
or other officer;

 

  (2) a certificate issued by the Company pursuant to Treas. Reg. §§1.897-2(h)
and 1.1445-2(c)(3) to the effect that the Company is not, and has not been at
any time during the previous five years, a United States real property holding
corporation within the meaning of Section 897 of the Code. In connection with
such certification, the Company shall comply with the notification requirements
of Treas. Reg. §1.897-2(h)(2); and

 

  (3) a certificate of good standing for the Company from the State of New York.

 

5



--------------------------------------------------------------------------------

3.03 Purchaser’s Deliveries at the Closing. At the Closing, Purchaser shall
deliver or cause to be delivered to Sellers:

 

  (1) the Purchase Price by wire transfers of immediately available funds as
provided in Article 2.0 above and will provide Fed transfer numbers as proof
thereof;

 

  (2) a certificate of the Secretary of Purchaser certifying resolutions of the
board of directors of Purchaser approving and authorizing the execution,
delivery and performance by Purchaser of this Agreement and the consummation by
Purchaser of the transactions contemplated hereby (together with an incumbency
and signature certificate regarding the officer(s) signing on behalf of
Purchaser); and

 

  (3) a certificate dated as of the Closing Date, signed by Purchaser,
certifying as to compliance with Sections 9.03(a) and 9.03(b).

 

ARTICLE 4. - REPRESENTATIONS AND WARRANTIES OF REYNOLDS

 

Reynolds makes the following representations and warranties to Purchaser:

 

4.01 Required Consents; Authority. All corporate consents, approvals,
authorizations and orders necessary for the execution and delivery of this
Agreement by Reynolds, and for the sale and delivery of the Shares to be sold by
Reynolds hereunder, have been obtained; Reynolds has the corporate right, power
and authority to enter into this Agreement and has the corporate right, power
and authority to sell, assign, transfer and deliver the Shares to be sold by
Reynolds hereunder; and this Agreement has been duly authorized, executed and
delivered by Reynolds.

 

4.02 No Conflicts. The execution, delivery and performance of this Agreement by
Reynolds, the sale of the Shares to be sold by Reynolds and the consummation by
Reynolds of the transactions herein contemplated will not (i) conflict with or
result in a breach or violation of any of the terms or provisions of, or
constitute a default under, or result in the creation or imposition of any lien,
charge or encumbrance upon any property or assets of Reynolds pursuant to, any
indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which Reynolds is a party or by which Reynolds is bound or to
which any of the property or assets of Reynolds is subject, (ii) result in any
violation of the provisions of the charter or by-laws or similar organizational
documents of Reynolds or (iii) subject to compliance with the HSR Act and the
Competition Act, result in the violation of any applicable law or statute or any
judgment, order, rule or regulation of any court or arbitrator or governmental
or regulatory agency having jurisdiction over Reynolds except, in the case of
clauses (i) and (iii) above, for such conflicts, breaches or violations that
would not, individually or in the aggregate, have a Material Adverse Effect or
Reynolds Material Adverse Effect or affect the validity of the Shares, the
consummation of the transactions contemplated herein or the performance by
Reynolds of its obligations hereunder.

 

6



--------------------------------------------------------------------------------

4.03 Title to Shares. Reynolds has good and valid title to the Shares to be sold
at the Closing by Reynolds hereunder, free and clear of all liens, encumbrances,
equities and adverse claims; Reynolds will have, immediately prior to the
Closing, good and valid title to the Shares to be sold at the Closing by
Reynolds, free and clear of all liens, encumbrances, equities and adverse
claims; and, upon delivery of the certificates representing such Shares and
payment therefor pursuant hereto, good and valid title to such Shares, free and
clear of all liens, encumbrances, equities and adverse claims, will pass to
Purchaser.

 

4.04 Reynolds Indemnity. Reynolds has provided to Purchaser a true and correct
copy of the agreement pursuant to which Reynolds has provided the Company with
the indemnification related to certain aluminum plate sold by a predecessor to
the Company, as described in the S-1 (defined below). Such agreement is in full
force and effect, is binding on Reynolds in accordance with its terms and shall
survive the Closing in accordance with its terms.

 

ARTICLE 5. - REPRESENTATIONS AND WARRANTIES OF BILLITON

 

Billiton makes the following representations and warranties to Purchaser:

 

5.01 Required Consents; Authority. All corporate consents, approvals,
authorizations and orders necessary for the execution and delivery of this
Agreement by Billiton, and for the sale and delivery of the Shares to be sold by
Billiton hereunder, have been obtained; Billiton has the corporate right, power
and authority to enter into this Agreement and has the corporate right, power
and authority to sell, assign, transfer and deliver the Shares to be sold by
Billiton hereunder; and this Agreement has been duly authorized, executed and
delivered by Billiton.

 

5.02 No Conflicts. The execution, delivery and performance of this Agreement by
Billiton, the sale of the Shares to be sold by Billiton and the consummation by
Billiton of the transactions herein contemplated will not (i) conflict with or
result in a breach or violation of any of the terms or provisions of, or
constitute a default under, or result in the creation or imposition of any lien,
charge or encumbrance upon any property or assets of Billiton pursuant to, any
indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which Billiton is a party or by which Billiton is bound or to
which any of the property or assets of Billiton is subject, (ii) result in any
violation of the provisions of the charter or by-laws or similar organizational
documents of Billiton or (iii) subject to compliance with the HSR Act and the
Competition Act, result in the violation of any applicable law or statute or any
judgment, order, rule or regulation of any court or arbitrator or governmental
or regulatory agency having jurisdiction over Billiton except, in the case of
clauses (i) and (iii) above, for such conflicts, breaches or violations that
would not, individually or in the aggregate, have a Material Adverse Effect or
Billiton Material Adverse Effect or affect the validity of the Shares, the
consummation of the transactions contemplated herein or the performance by
Billiton of its obligations hereunder.

 

5.03 Title to Shares. Billiton has good and valid title to the Shares to be sold
at the Closing by Billiton hereunder, free and clear of all liens, encumbrances,
equities and adverse claims; Billiton will have, immediately prior to the
Closing, good and valid title to the

 

7



--------------------------------------------------------------------------------

Shares to be sold at the Closing by Billiton, free and clear of all liens,
encumbrances, equities and adverse claims; and, upon delivery of the
certificates representing such Shares and payment therefor pursuant hereto, good
and valid title to such Shares, free and clear of all liens, encumbrances,
equities and adverse claims, will pass to Purchaser.

 

ARTICLE 6. - REPRESENTATIONS AND WARRANTIES

REGARDING THE COMPANY

 

All of the following representations and warranties are made subject to the
information contained in and exceptions which are described in (1) the draft
Form S-1 Registration Statement attached here as Exhibit 1 (the “S-1”) or (2)
the disclosure schedule delivered by Sellers to Purchaser concurrently herewith
and identified by the parties as the “Disclosure Schedule.” On and as of the
date hereof, each Seller severally, represents and warrants to Purchaser that:

 

6.01 Organization and Good Standing. The Company and each of its Subsidiaries
have been duly organized and are validly existing and in good standing under the
laws of their respective jurisdictions of organization, are duly qualified to do
business and are in good standing in each jurisdiction in which their respective
ownership or lease of property or the conduct of their respective businesses
requires such qualification, and have the corporate power and authority
necessary to own or hold their respective properties and to conduct the
businesses in which they are engaged, except where the failure to be so
qualified or have such power or authority would not, individually or in the
aggregate, have a Material Adverse Effect. The Company does not own or control,
directly or indirectly, any Person other than the subsidiaries listed in
Schedule 6.01.

 

6.02 Capitalization. The capital stock of the Company consists of 100,000 shares
of common stock, par value of $0.01 per share, of which 100 shares are issued
and outstanding. All of the Shares are validly issued and outstanding, fully
paid and non-assessable. There are no outstanding subscriptions, options,
warrants, calls or rights of any kind to purchase or otherwise acquire, and no
securities convertible into, capital stock or other securities of the Company.
Sellers are the owners of record of all of the Shares.

 

6.03 No Violation or Default. Neither the Company nor any of its Subsidiaries is
(i) in violation of its charter or by-laws or similar organizational documents;
(ii) in default, and no event has occurred that, with notice or lapse of time or
both, would constitute such a default, in the due performance or observance of
any term, covenant or condition contained in any material indenture, mortgage,
deed of trust, loan agreement or other agreement or instrument to which the
Company or any of its Subsidiaries is a party or by which the Company or any of
its Subsidiaries is bound or to which any of the property or assets of the
Company or any of its Subsidiaries is subject; or (iii) in violation of any
applicable material law or statute or any judgment, order, rule or regulation of
any court or arbitrator or governmental or regulatory authority having
jurisdiction over the Company or any of its Subsidiaries, as the case may be,
except for any such default or violation that would not, individually or in the
aggregate, have a Material Adverse Effect.

 

6.04 No Consents Required. No consent, approval, authorization, order,
registration or qualification of or with any court or arbitrator or governmental
or regulatory

 

8



--------------------------------------------------------------------------------

authority is required for the execution, delivery and performance by Seller of
this Agreement and the consummation by Seller of the transactions contemplated
hereby, except in connection with the applicable requirements of the HSR Act and
the antitrust, competition or trade regulation laws of Mexico and Canada and
except as would not have a Material Adverse Effect.

 

6.05 Legal Proceedings. There are no material legal, governmental or regulatory
investigations, actions, suits or proceedings pending or, to Sellers’ knowledge,
threatened, to which the Company or any of its Subsidiaries is a party or to
which any property of the Company or any of its Subsidiaries is the subject.

 

6.06 Title to Real and Personal Property. The Company and its Subsidiaries have
good and marketable title in fee simple to, or have valid rights to lease or
otherwise use, all items of real and personal property that are material to the
respective businesses of the Company and its Subsidiaries, in each case free and
clear of all liens, encumbrances, claims and defects and imperfections of title
except those that (i) do not materially interfere with the use made and proposed
to be made of such property by the Company and its subsidiaries or (ii) could
not reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.

 

6.07 Title to Intellectual Property. The Company and its Subsidiaries own or
possess adequate rights to use, or can acquire on reasonable terms, all material
patents, patent applications, trademarks, service marks, trade names, trademark
registrations, service mark registrations, copyrights, licenses and know-how
(including trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures) currently employed by them in
connection with the respective businesses now operated by them, except where the
failure to own, possess or be able to acquire on reasonable terms would not,
individually or in the aggregate, have a Material Adverse Effect; and the
conduct of the respective businesses of the Company and its Subsidiaries do not
conflict in any material respect with any such rights asserted by others and the
Company and its Subsidiaries have not received any notice of any claim of
infringement or conflict with any such rights asserted by others, except for
such claims which, individually or in the aggregate, would not have a Material
Adverse Effect.

 

6.08 Taxes. The Company and its Subsidiaries have filed all material federal,
state, local and foreign tax returns required to be filed through the date
hereof, and have paid or have made adequate reserves or provisions for the
payment of all federal, state, local and foreign taxes required to be paid
through the date hereof; and there are no material tax deficiencies that have
been, or could reasonably be expected to be, asserted against the Company or any
of its Subsidiaries or any of their respective properties or assets.

 

6.09 Licenses and Permits. The Company and its Subsidiaries possess all material
licenses, certificates, permits and other authorizations issued by, and have
made all declarations and filings with, the appropriate federal, state, local or
foreign governmental or regulatory authorities that are necessary to conduct
their respective businesses as described in the S-1, except where the failure to
possess or make the same would not, individually or in the aggregate, have a
Material Adverse Effect; and neither the Company nor any of its

 

9



--------------------------------------------------------------------------------

Subsidiaries has received notice of any revocation or modification of any such
license, certificate, permit or authorization or has any reason to believe that
any such license, certificate, permit or authorization will not be renewed in
the ordinary course, except where such revocations, modifications or failures to
renew would not, individually or in the aggregate, have a Material Adverse
Effect.

 

6.10 Compliance With Environmental Laws. The Company and its Subsidiaries (i)
are in compliance with any and all applicable federal, state, local and foreign
laws, rules and regulations and judgments and orders of any court, arbitrator or
governmental or regulatory authority having jurisdiction over the Company or any
of its Subsidiaries, as the case may be, relating to the protection of human
health and safety, the environment or hazardous or toxic substances or wastes,
pollutants or contaminants (collectively, “Environmental Laws”); (ii) have
received and are in compliance with all permits, licenses or other approvals
required of them under applicable Environmental Laws to conduct their respective
businesses; and (iii) have not received notice of any actual or potential
liability for the investigation or remediation of any disposal or release of
hazardous or toxic substances or wastes, pollutants or contaminants, except in
the case of the foregoing clauses (i) and (ii), for any such failure to comply,
or failure to receive required permits, licenses or approvals, or liability as
would not, individually or in the aggregate, have a Material Adverse Effect.
None of the Company and its Subsidiaries reasonably expects material capital
expenditures to maintain compliance with Environmental Laws. Except as would not
reasonably be expected to result in fines or monetary sanctions, exclusive of
interest and costs, of $100,000 or more, none of the Company and its
Subsidiaries is a party to any environmental proceeding including a governmental
entity.

 

6.11 Compliance With ERISA. Except as would not, individually or in the
aggregate, have a Material Adverse Effect, (i) each employee benefit plan,
within the meaning of Section 3(3) of the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”), that is maintained, administered or
contributed to by the Company or any of its Subsidiaries for employees or former
employees of the Company and its Affiliates has been maintained in all material
respects in compliance with its terms and the requirements of any applicable
statutes, orders, rules and regulations, including but not limited to ERISA and
the Code; and (ii) no prohibited transaction, within the meaning of Section 406
of ERISA or Section 4975 of the Code, has occurred with respect to any such plan
excluding transactions effected pursuant to a statutory or administrative
exemption.

 

6.12 Financial Statements. The consolidated financial statements and the related
notes thereto of the Company and its consolidated subsidiary (the “Consolidated
Financial Statements”) included in the S-1 present fairly in all material
respects the financial position as of the dates indicated and the results of
operations and the changes in the cash flows for the periods specified of the
Company and its consolidated subsidiary; and the Consolidated Financial
Statements have been prepared in conformity in all material respects with United
States generally accepted accounting principles applied on a consistent basis
throughout the periods covered thereby.

 

6.13 No Broker’s Fees. Neither the Company nor any of its Subsidiaries is a
party to any contract, agreement or understanding with any person (other than
this

 

10



--------------------------------------------------------------------------------

Agreement) that would give rise to a valid claim against Purchaser, the Company
or any of its Subsidiaries for a brokerage commission, finder’s fee or like
payment in connection with the transaction contemplated by this Agreement.

 

6.14 Employment Agreements. The Disclosure Schedule lists all agreements of any
kind between the Company and officers or directors of the Company (including,
without limitation, agreements granting shares of phantom stock to any employee
but excluding agreements for at-will employment and excluding any benefit or
other plans offered to employees generally) (the “Employment Agreements”). True
and correct copies of all Employment Agreements have been provided to Purchaser.

 

6.15 Outstanding Debt. The S-1 or the Disclosure Schedule accurately describes
as of the day hereof the debt instruments for notes payable of the Company and
all amounts outstanding thereunder as of the dates indicated. True and correct
copies of all such debt instruments have been provided to Purchaser.

 

6.16 Absence of Changes. Since October 1, 2004, (a) there has not been any
change with respect to the Company that has had or would reasonably be expected
to have a Material Adverse Effect and (b) Sellers have used Best Efforts to
cause the Company to be operated in the ordinary course of business consistent
with past practices, other than with respect to any actions taken under Section
8.07.

 

6.17 No Material Misstatements or Omissions. As of the dates indicated in the
S-1, with respect to the Company and its Subsidiaries, the S-1 does not contain
any untrue statement of a material fact and does not omit to state a material
fact necessary to make the statements contained therein, in light of the
circumstances in which they are made, not misleading; provided, however, that
each Seller makes no representation or warranty with respect to any statements
or omissions (a) relating to the other Seller or (b) that reflect, were subject
to or dependent on the occurrence of the transactions contemplated in connection
with the initial public offering or the restructuring.

 

6.18 Certain Other Representations.

 

  (a) Neither the Company nor any entities controlled by it for purposes of the
Investment Canada Act carries on a “Canadian business” (as defined in the
Investment Canada Act) that has activities identified in subsection 14.1(5) of
the Investment Canada Act or in any business activity prescribed for purposes of
paragraph15(a) of the Investment Canada Act.

 

  (b)

With respect to the Company and any entities controlled by it for purposes of
the Investment Canada Act, and for purposes of Part IV of the Investment Canada
Act, the value (calculated in accordance with the Investment Canada Act and the
regulations thereunder) of the assets of the entity or entities carrying on a
Canadian business, and of all other entities in Canada, the control of which is
being directly or indirectly acquired by the Purchaser under this Agreement does
not amount to more than 50% of the value (calculated in accordance with the
Investment Canada Act and

 

11



--------------------------------------------------------------------------------

 

the regulations thereunder) of the assets of all entities the control of which
is being directly or indirectly acquired by the Purchaser under this Agreement.

 

  (c) Neither the Company nor any “subsidiary” of the Company is a “foreign
bank” as those terms are defined in the Bank Act (Canada).

 

6.19 Integris Metals Corporation. Integris Metals Corporation (a) is a wholly
owned subsidiary that was formed to effect a proposed restructuring of the
Company, (b) has no assets or liabilities and (c) does not now, and has not in
the past, engaged in any operations.

 

6.20 Contribution Agreement. Sellers have provided to Purchaser a true and
correct copy of the Contribution and Dissolution Agreement, among Reynolds
Metals Company, NAMD Inc. and Billiton Investments Ireland Limited, dated as of
September 18, 2001 (the “Contribution Agreement”). Such Contribution Agreement
is in full force and effect, is binding on Sellers in accordance with its terms
and shall survive the Closing in accordance with its terms.

 

ARTICLE 7. - REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

Purchaser hereby makes the following representations and warranties to Sellers
on and as of the date hereof:

 

7.01 Required Consents; Authority. All corporate consents, approvals,
authorizations and orders necessary for the execution and delivery of this
Agreement by Purchaser, and for the purchase of the Shares have been obtained;
Purchaser has the corporate right, power and authority to enter into this
Agreement and has the corporate right, power and authority to purchase the
Shares; and this Agreement has been duly authorized, executed and delivered by
Purchaser.

 

7.02 No Conflicts. The execution, delivery and performance of this Agreement by
Purchaser, the purchase of the Shares and the consummation by Purchaser of the
transactions herein contemplated will not (i) conflict with or result in a
breach or violation of any of the terms or provisions of, or constitute a
default under, or result in the creation or imposition of any lien, charge or
encumbrance upon any property or assets of Purchaser pursuant to, any indenture,
mortgage, deed of trust, loan agreement or other agreement or instrument to
which Purchaser is a party or by which Purchaser is bound or to which any of the
property or assets of Purchaser is subject, (ii) result in any violation of the
provisions of the charter or by-laws or similar organizational documents of
Purchaser or (iii) subject to compliance with HSR Act and the Competition Act,
result in the violation of any applicable law or statute or any judgment, order,
rule or regulation of any court or arbitrator or governmental or regulatory
agency having jurisdiction over Purchaser except, in the case of clauses (i) and
(iii) above, for such conflicts, breaches or violations that would not affect
the consummation of the transactions contemplated herein or the performance by
Purchaser of its obligations hereunder.

 

12



--------------------------------------------------------------------------------

7.03 No Consents Required. No consent, approval, authorization, order,
registration or qualification of or with any court or arbitrator or governmental
or regulatory authority is required for the execution, delivery and performance
by Purchaser of this Agreement and the consummation by Purchaser of the
transactions contemplated herein, except in connection with the applicable
requirements of the HSR Act and antitrust, competition or trade regulation laws
of Mexico and Canada.

 

7.04 Organization and Good Standing. Purchaser is duly organized, validly
existing and in good standing under the laws of Delaware and has full corporate
power and authority to consummate the transactions contemplated hereby and to
conduct the operations of the Company.

 

7.05 No Brokers. Purchaser has neither entered into nor will enter into any
agreement, arrangement or understanding with any person or firm which will
result in the obligation of a Seller to pay any finder’s fee, brokerage
commission or similar payment in connection with the transactions contemplated
hereby.

 

7.06 Availability of Funds. Purchaser will have available on the Closing Date
sufficient funds to enable it to consummate the transactions contemplated by
this Agreement and has delivered to Sellers either commitment or “highly
confident” letters from any proposed funding sources.

 

ARTICLE 8. - CONDUCT BEFORE THE CLOSING

 

8.01 Conduct of Business. Sellers shall, from the date of this Agreement until
the Closing Date, use Best Efforts to cause the Company to conduct its business
in the usual and ordinary course consistent with past practice, other than with
respect to any actions taken under Section 8.07. Without limiting the generality
of the foregoing, prior to the Closing Sellers shall cause the Company not to,
without the prior written consent of Purchaser: (a) authorize for issuance,
issue, sell or deliver, or agree or commit to issue, sell or deliver, any shares
of capital stock or any other securities of the Company, or amend any of the
terms of any such capital stock or other securities, (b) split, combine or
reclassify any shares of its capital stock, declare, set aside or pay any
dividend or other distribution (whether in cash, stock or property or any
combination thereof) in respect of its capital stock, or redeem or otherwise
acquire any capital stock or other securities of the Company (provided, however,
that the Company shall be permitted to pay a dividend to its shareholders in the
fourth quarter 2004 in the ordinary course of business consistent with past
practice), or (c) make any change in its article of incorporation or bylaws.

 

8.02 Supplements to Disclosure; Closing.

 

(a) From time to time prior to the Closing, Sellers shall supplement or amend
the Disclosure Schedule with respect to any matter hereafter arising or
discovered which, if existing, occurring or discovered at or prior to the date
of this Agreement, would have been required to be set forth or described in such
Disclosure Schedule. No such supplement or amendment related to a matter
existing as of the date hereof shall be deemed to cure any breach of any
representation, warranty or covenant made in this Agreement; provided, however,
that if Purchaser decides to close,

 

13



--------------------------------------------------------------------------------

Sellers shall, subject to Section 11.07, have no liability with respect to such
new supplement or amendment.

 

(b) To the extent any representation or warranty of a Seller made herein prior
to Closing is, to Purchaser’s actual knowledge, untrue or incorrect, then, if
Purchaser elects to close, Seller shall have no liability with respect to such
untruth or inaccuracy.

 

8.03 Exercise of Best Efforts. Upon the terms and subject to the conditions
hereof, each of the parties hereto shall use its Best Efforts to take, or cause
to be taken, all appropriate action, and to do or cause to be done, all things
necessary, proper or advisable under applicable laws and regulations to
consummate and make effective the transactions contemplated by this Agreement as
soon as practicable. Without limiting the generality of the foregoing, the
parties shall use their respective Best Efforts to obtain each Required
Governmental Approval as soon as practicable after the date hereof. For purposes
of this Section 8.03, “Best Efforts” shall include Purchaser divesting such
plants, assets or businesses (including entering into customary ancillary
agreements on commercially reasonable terms relating to any such divestiture of
such assets or businesses) as may be required to avoid the filing of any lawsuit
by any governmental entity seeking to enjoin the transaction, or the entry of,
or to effect the dissolution of, any Prohibition Order; provided, however, that
Purchaser shall not be required to take any actions in connection with, or agree
to, any hold separate arrangement or order, sale, divestiture, or disposition of
plants, assets and businesses of Purchaser and its Affiliates or of the Company
and its Subsidiaries that accounted for aggregate dollar sales of more than 10%
of the U.S. sales of the Company and its Subsidiaries in the preceding twelve
consecutive calendar months. Sellers shall, and shall cause their respective
Affiliates to, cooperate with Purchaser in obtaining Competition Act Approval.

 

8.04 Press Releases. The parties will consult with each other and will mutually
agree upon any press releases or public announcements pertaining to the
contemplated transaction and shall not issue any such press releases or make any
such public announcements prior to such consultation and agreement, except as
may be required by applicable law or by obligations pursuant to any agreement
with any national securities exchange or automated quotation system, in which
case the party proposing to issue such press release or make such public
announcement shall use its Best Efforts to consult in good faith with the other
party before issuing any such press releases or making any such public
announcements. Notwithstanding the foregoing, nothing in this Section 8.04 shall
prevent any party from (a) discussing this Agreement or its contents or the
transactions contemplated hereby with those persons whose approval, agreement or
opinion, as the case may be, is required for consummation of such particular
transaction or transactions, (b) making internal announcements to their
respective employees that are consistent with the parties’ prior public
disclosures regarding the transactions contemplated hereby, (c) enforcing its
rights hereunder or (d) communicating with customers and suppliers and
prospective customers and suppliers regarding the transactions contemplated
hereby in a manner that is consistent with the parties’ prior public disclosures
regarding the transactions contemplated hereby.

 

14



--------------------------------------------------------------------------------

8.05 Third Party Consents and Waivers.

 

  (a) Purchaser shall: (1) use its Best Efforts to obtain consents or waivers
from the Company’s lenders, or (2) if such consents or waivers are not obtained,
shall arrange to pay off the Company’s debt at Closing. Sellers shall, and shall
cause the Company to, use Best Efforts to cooperate with and assist Purchaser in
connection with the foregoing to the extent such cooperation or assistance is
requested by Purchaser.

 

  (b) From and after the date hereof, Sellers will use their Best Efforts, and
Purchaser will cooperate with Sellers, to secure all necessary consents,
approvals, authorizations, exemptions and waivers from third parties under any
contract, permit or license of the Company in connection with the transaction
contemplated hereby.

 

  (c) Notwithstanding anything herein to the contrary, to the extent a consent
is required under any contract, permit or license of the Company in connection
with the transaction contemplated hereby, failure to secure such consent will
not constitute a breach of this Agreement (subject to the parties’ obligations
to use Best Efforts to obtain such consent set forth herein). If any such
consent is not obtained, Sellers shall, at Sellers’ expense, cooperate with
Purchaser in any reasonable arrangement designed to provide for Purchaser the
benefit of any such right, including enforcement of any and all rights of
Sellers or the Company against the other party to any contract, commitment or
other similar agreement arising out of the breach or cancellation thereof by
such party or otherwise.

 

8.06 Review of Operations. Subject to applicable laws, Purchaser may, prior to
the Closing Date, directly or through its representatives, review, during normal
business hours and upon reasonable prior notice to Sellers, the premises and
books and records of the Company in order to facilitate transition plans. Any
information obtained by Purchasers or any of its representatives pursuant to
this Agreement shall be subject to the provisions of the Confidentiality
Agreement (as hereinafter defined). Prior to the Closing Date, upon reasonable
notice from Purchaser to Sellers, Sellers shall, subject to applicable laws,
make the officers and management employees of the Company available to Purchaser
and its representatives as Purchaser and its representatives shall from time to
time reasonably request in order to facilitate transition plans. In no
circumstance shall the Company provide customer data or other competitively
sensitive information to Purchaser, including information in respect of the
Company’s purchasing programs.

 

8.07 Possible Restructuring. On or before October 29, 2004, Purchaser may
deliver a written notice (a “Restructuring Notice”) to Sellers stating that
Purchaser desires to restructure the proposed transaction such that the Company
undertakes a corporate reorganization with the effect that Integris Metals
Corporation becomes the parent of the Company (the “Restructuring”). If
Purchaser delivers a Restructuring Notice to Sellers, the Parties shall, and
shall cause their Affiliates to, (a) as promptly as reasonably practicable amend
this Agreement to reflect the Restructuring on mutually acceptable terms and (b)
use their respective Best Efforts to effect the agreed upon restructuring as
promptly as is reasonably practicable.

 

15



--------------------------------------------------------------------------------

ARTICLE 9. - CONDITIONS PRECEDENT TO THE CLOSING

 

9.01 Conditions to the Obligations of All Parties. The obligations of each of
Purchaser and each Seller to consummate the transactions contemplated hereby are
subject to the fulfillment of the following conditions precedent:

 

  (a) no Prohibition Order shall have been issued and remain in effect;

 

  (b) there shall not be pending or threatened in writing any action, proceeding
or investigation before any court, tribunal or governmental agency seeking as to
any party hereto a Prohibition Order; and

 

  (c) all Required Governmental Approvals shall have been obtained and remain in
effect.

 

9.02 Conditions Precedent to Obligation of Purchaser. The obligation of
Purchaser to purchase the Shares at the Closing is subject to the satisfaction,
or the waiver by Purchaser in writing, at or prior to the Closing, of the
following conditions precedent:

 

  (a) the representations and warranties of Sellers contained herein shall have
been true and correct as stated when made and shall be repeated and be true and
correct as stated at and as of the Closing;

 

  (b) Sellers shall have duly performed and complied with, in all material
respects, the terms, agreements, covenants and conditions required by this
Agreement to be performed or complied with by Sellers prior to or at the
Closing;

 

  (c) Purchaser has received all of the documents required to be delivered by
Sellers to Purchaser pursuant to Section 3.02; and

 

  (d) there shall not have occurred any change to the Company that has had, or
would reasonably be expected to have, a Material Adverse Effect.

 

9.03 Conditions Precedent to Obligation of Sellers. The obligation of Sellers to
sell the Shares at the Closing is subject to the satisfaction, or waiver by
Sellers in writing, at or prior to the Closing, of the following conditions
precedent:

 

  (a) the representations and warranties of Purchaser contained herein shall
have been true and correct in all respects when made and shall be repeated and
be true and correct in all respects at and as of the Closing;

 

  (b) Purchaser shall have duly performed and complied with, in all material
respects, the terms, agreements and conditions required by this Agreement to be
performed or complied with by it prior to or at the Closing; and

 

  (c) Sellers have received all of the documents and the Purchase Price required
to be delivered by Purchaser to Sellers pursuant to Section 3.03.

 

16



--------------------------------------------------------------------------------

ARTICLE 10. - TERMINATION AND BREAK FEES

 

10.01 Termination. This Agreement may be terminated and the transactions
contemplated herein abandoned as set forth below:

 

  (a) This Agreement may be terminated by Sellers by written notice to Purchaser
if by December 15, 2004, after good faith discussions between Sellers and
Purchaser, it appears that there may be serious impediments to closing by
January 31, 2005, in which case no Break Fee shall be payable by Purchaser to
Sellers.

 

  (b) This Agreement may be terminated by Sellers by written notice to Purchaser
if the transaction has not been consummated by January 31, 2005 (or such later
date as the parties may agree at the time based on certainty of closure at such
time) for any reason. In such case, a Break Fee of US$20 million shall be
payable by Purchaser to Sellers, unless the reason the transaction was not
consummated was that the waiting period under the Hart Scott Rodino Act shall
not have expired or been terminated or a governmental entity has prohibited the
consummation of the transaction in which case a Break Fee of US$10 million shall
be payable by Purchaser to Sellers.

 

  (c) This Agreement may be terminated by Purchaser by written notice to Sellers
prior to the Closing, if: (1) Sellers shall have failed to perform in any
material respect any of their obligations under this Agreement to be performed
at or prior to such date of termination, which failure to perform is not cured,
or is incapable of being cured, by January 30, 2005; or (2) any representation
or warranty of Sellers contained in this Agreement shall not be true and correct
(except for changes permitted by this Agreement and those representations which
address matters only as of a particular date shall remain true and correct as of
such date), which failure to be true and correct is not cured, or is incapable
of being cured, by January 30, 2005. In the case of a termination pursuant to
this Section 10.01(c), no Break Fee shall be payable by Purchaser to Sellers.

 

  (d) This Agreement may be terminated by Sellers by written notice to Purchaser
prior to the Closing, if: (1) Purchaser shall have failed to perform in any
material respect any of its obligations under this Agreement to be performed at
or prior to such date of termination, which failure to perform is not cured, or
is incapable of being cured, within 30 days after the receipt by Purchaser of
written notice of such failure (or by January 31, 2005, whichever is earlier);
or (2) any representation or warranty of Purchaser contained in this Agreement
shall not be true and correct (except for changes permitted by this Agreement
and those representations which address matters only as of a particular date
shall remain true and correct as of such date). In such case, a Break Fee of
US$20 million shall be payable by Purchaser to Sellers.

 

17



--------------------------------------------------------------------------------

  (e) This Article 10 sets forth the sole and exclusive remedy that Sellers have
against Purchaser if Sellers terminate this Agreement pursuant to this Section
10.01.

 

10.02 Break Fee. In the event that this Agreement is terminated pursuant to
Section 10.01(b) or (d) above, Purchaser shall pay to Sellers the Break Fee
equal to the amount specified in Section 10.01(b) or (d). Half of the Break Fee
shall be payable to Reynolds and half of the Break Fee shall be payable to
Billiton. Purchaser shall pay the Break Fee to Reynolds and Billiton by wire
transfer of immediately available funds pursuant to the wire transfer
instructions that each Seller shall deliver in writing to Purchaser at least
three business days in advance of such payment. Such payments shall be made no
later than 4:00 p.m. New York City Time on the effective date of termination. If
a payment is made to a Seller after 4:00 p.m., Purchaser shall pay to Seller, in
the manner set forth above, interest on such amount at an annual rate equal to
the overnight rate offered by Mellon Bank for funds deposited on the date of
payment from and including the effective date of termination to and including
the day on which payment is received in the account of Seller. Purchaser’s
obligation to pay interest to a Seller shall only be discharged as a result of
payment having been received by such Seller, without regard to whether the other
Seller shall have received payment.

 

10.03 Effect of Termination. In the event of the termination of this Agreement
pursuant to Article 10, this Agreement shall forthwith become void and have no
effect, without any liability on the part of any party hereto or its affiliates,
directors, officers or stockholders, other than the provisions of Section 8.04,
this Article 10.0, Section 11.03, Section 13.01 and Section 13.08.
Notwithstanding the foregoing but subject to Section 10.01(e), nothing contained
in this Section 10.03 shall relieve any party from liability for any willful
breach of any representation, warranty, covenant or other agreement contained in
this Agreement.

 

ARTICLE 11. - POST-CLOSING COVENANTS OF PURCHASER AND SELLERS

 

11.01 Records. Following the Closing, Sellers shall have reasonable access to
personnel and pre-Closing records of the Company during normal business hours as
may reasonably be necessary or advisable for Sellers to have in connection with
any action or other proceeding arising from or related to Seller’s ownership
and/or operation of the Company’s business. Sellers agree to keep any
information obtained pursuant to the previous sentence confidential. For a
period of six years after the Closing, Purchaser will maintain all financial and
tax books and records (or shall offer them to Sellers prior to any disposal of
them) existing as of the Closing Date pertaining to the Company and will permit
Seller to examine such records at reasonable hours and make copies thereof at
such Seller’s expense.

 

11.02 Further Assurances. On and after the Closing Date, the parties will take
all appropriate action and execute all documents, instruments or conveyances of
any kind that may reasonably be necessary or advisable to carry out any of the
provisions hereof.

 

11.03 Confidentiality. The terms of the Confidentiality Agreement by and among
Sellers and Purchaser dated October 15, 2004 (the “Confidentiality Agreement”),
are

 

18



--------------------------------------------------------------------------------

hereby incorporated by reference and shall continue in full force and effect
until the Closing, at which time the obligations of Purchaser under such
Confidentiality Agreement shall terminate. Should the Closing not occur, the
Confidentiality Agreement shall remain in full force and effect in accordance
with its terms.

 

11.04 Certain Employee Arrangements. Purchaser agrees to cause the Company to
honor or Purchaser agrees to honor or assume the employee arrangements listed on
Schedule 11.04, all as in effect at the Closing such that the employees receive
the greater of (a) the severance amounts described under item 3(a), item 3(b)
and item 4 of Schedule 11.04 of the Disclosure Schedule or (b) the amounts due
under the Company’s current severance plan.

 

11.05 Survival. The provisions of this Article 11.0 shall survive Closing.

 

11.06 Indemnification by Sellers. Reynolds and Billiton will, severally, and not
jointly, indemnify and hold harmless Purchaser against any losses, claims,
damages or liabilities that arise out of or are based upon any breach or
inaccuracy of any representation or warranty made by Sellers in Section 6.17 (it
being understood that each of Reynolds and Billiton shall be responsible for 50%
of any amounts due with respect to such indemnification). Purchaser shall not be
entitled to recover an aggregate amount in excess of the Purchase Price in
connection with (a) the indemnification set forth in this Section 11.06 and (b)
a breach of any of the representations and warranties that survive the Closing
in accordance with Section 12.01. Any claim for indemnification by Purchaser
pursuant to this Section 11.06 must be brought within 18 months of the Closing
Date.

 

11.07 Contribution Agreement. The parties acknowledge and agree that (a) certain
matters set forth in the S-1 or the Disclosure Schedules may be subject to the
Contribution Agreement and the agreement referenced in Section 4.04 hereof and
(b) no such disclosure shall in any way affect the rights or obligations under
the Contribution Agreement or the agreement referenced in Section 4.04 hereof of
the parties thereto (including, without limitation, any rights to
indemnification that the Company or its Subsidiaries may have against Sellers or
their Affiliates pursuant to the Contribution Agreement or the agreement
referenced in Section 4.04 hereof).

 

ARTICLE 12. - SURVIVAL OF REPRESENTATIONS AND WARRANTIES

 

12.01 The representations and warranties made herein or in any instrument
delivered pursuant to this Agreement shall not survive beyond the earlier of (a)
termination of this Agreement or (b) the Closing other than (i) the
representations and warranties set forth in Article 4, Article 5 and Sections
6.02, 7.01, 7.02 and 7.04, each of which shall survive the Closing forever and
(ii) the representations and warranties set forth in Section 6.17, which shall
survive the Closing for a period of 18 months. This Section 12.01 shall not
limit any covenant or agreement of the parties hereto which by its terms
contemplates performance after the Closing.

 

19



--------------------------------------------------------------------------------

ARTICLE 13. - MISCELLANEOUS PROVISIONS

 

13.01 Expenses. Whether or not the transactions contemplated herein shall be
consummated, each party hereto shall pay its own expenses incident to preparing
for, entering into and carrying out this Agreement and the consummation of the
transactions contemplated hereby (it being understood that Sellers, and not the
Company, shall be responsible for any investment bank and other advisor fees
incurred by Sellers or the Company in connection with the transactions
contemplated hereby).

 

13.02 Transfer Taxes; No Code §338 Election.

 

  (a) Notwithstanding anything herein to the contrary, all foreign, federal,
state and local transfer, stamp, vehicle, sales and use taxes, real estate
transfer and any and all transfer taxes (including without limitation, any real
property gains taxes), if any, for which the stockholders of the Company are
liable as a result of the transactions contemplated by this Agreement and any
and all notarial fees imposed or incurred in connection with the consummation of
the transactions contemplated by this Agreement shall be borne by Purchaser.

 

  (b) Neither Purchaser nor Company shall make any election under Code §338 with
respect to the transaction contemplated by this Agreement.

 

13.03 Notices. Any notice or other communication required or permitted to be
given hereunder shall be in writing and shall be hand delivered or sent by
certified mail (return receipt requested) or by reputable overnight courier, or
sent by facsimile (with transmission confirmation), delivered to the respective
addresses set forth below or, as to each party, at such other address as shall
be designated by such party in accordance with the provisions of this Section.
All such notices and communications shall be effective when hand delivered or,
in the case of notice by mail, courier, or facsimile, on the next succeeding
business day following the date when sent (on the third succeeding business day
when sent by mail) addressed as set forth below:

 

If to Reynolds:

 

6603West Broad Street

Richmond, Virginia 23230

P.O. Box 27003

Richmond, VA 23261-7003 (United States)

Attn: General Counsel Office

Fax: 804-281-3740

 

20



--------------------------------------------------------------------------------

Copy to:

 

Alcoa Inc.

390 Park Avenue

New York, New York 10022

Attn.: General Counsel

Facsimile: 212-836-2844

 

If to Billiton:

 

Billiton Investments Ireland Limited

1 Neathouse Place

Victoria, London, U.K.

SW1V 1BH

Attn: Company Secretariat

Facsimile: 44 207 802 4090

 

If to Purchaser:

 

Ryerson Tull, Inc.

2621 West 15th Place

Chicago, Illinois 60608

Attn: General Counsel

Facsimile: (773) 788-4219

 

13.04 Entire Agreement. This Agreement, including the Exhibits and Schedules
(each of which is attached and incorporated into this Agreement) and other
documents referred to herein which form a part hereof, represents the entire
understanding and agreement between the parties hereto with respect to the
subject matter hereof, supersedes all other agreements or understandings,
written or oral, between the parties with respect to the subject matter hereof
(including, without limitation, the letter dated October 15, 2004 but excluding
the Confidentiality Agreement) and cannot be amended, supplemented or changed,
nor can any provision hereof be waived, except by a written instrument signed by
the party against whom enforcement of any such amendment, supplement,
modification or waiver is sought.

 

13.05 Successors. This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and assigns. No
party may assign its rights hereunder without the prior written consent of the
other parties; provided, however, that Purchaser may assign this Agreement or
performance of any part hereof to any wholly owned Delaware subsidiary, in whole
or in part, without the consent of Sellers; provided that Purchaser shall remain
obligated for its obligations hereunder.

 

13.06 Section Headings. The section headings contained in this Agreement are for
convenience of reference only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

13.07 Parties in Interest. Nothing in this Agreement, whether express or
implied, is intended to confer any rights or remedies under or by reason of this
Agreement on

 

21



--------------------------------------------------------------------------------

any person other than the parties to it, nor is anything in this Agreement
intended to relieve or discharge the obligation or liability of any third person
to any party to this Agreement, nor shall any provision give any third persons
any right of subrogation or action over against any party to this Agreement.

 

13.08 Consent to Jurisdiction. In the event any party to this Agreement
commences any litigation, proceeding or other legal action in connection with or
relating to this Agreement or any matters contemplated hereby, each party to
this Agreement hereby (a) agrees that any such litigation, proceeding or other
legal action may be brought in a court of competent jurisdiction located within
the County of New York, in the State of New York, in federal court; (b) agrees
that in connection with any such litigation, proceeding or action, such party
will consent and submit to personal jurisdiction in any such court described in
clause (a) of this Section 13.08 and to service of process upon it in accordance
with the rules and statutes governing service of process; (c) agrees to waive to
the full extent permitted by law any objection that it may now or hereafter have
to the venue of any such litigation, proceeding or action in any such court or
that any such litigation, proceeding or action was brought in an inconvenient
forum; (d) designates, appoints and directs CT Corporation System as its
authorized agent to receive on its behalf service of any and all process and
documents in any such litigation, proceeding or action in the State of New York;
(e) agrees to notify the other party to this Agreement immediately if such agent
shall refuse to act, or be prevented from acting, as agent and, in such event,
promptly to designate another agent in the State of New York to serve in place
of such agent and deliver to the other party written evidence of such substitute
agent’s acceptance of such designation; (f) agrees as an alternative method of
service to service of process in any such litigation, proceeding or action by
mailing of copies thereof to such party at its address set forth in Section
13.03; (g) agrees that any service made as provided herein shall be effective
and binding service in every respect; and (h) agrees that nothing herein shall
affect the rights of either party to effect service of process in any other
manner permitted by law. EACH PARTY HERETO WAIVES THE RIGHT TO A TRIAL BY JURY
IN ANY DISPUTE IN CONNECTION WITH OR RELATING TO THIS AGREEMENT OR ANY MATTERS
CONTEMPLATED HEREBY, AND AGREES TO TAKE ANY AND ALL ACTION NECESSARY OR
APPROPRIATE TO EFFECT SUCH WAIVER.

 

13.09 Governing Law. This Agreement has been executed and delivered in and shall
be construed and enforced in accordance with the laws of the State of New York,
without regard to its conflict of laws doctrine.

 

13.10 Severability. If at any time subsequent to the date hereof, any provision
of this Agreement is held by any court of competent jurisdiction to be illegal,
void or unenforceable, such provision will be of no force and effect, but the
illegality or unenforceability of such provision will have no effect upon and
will not impair the enforceability of any other provision of this Agreement.

 

13.11 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

22



--------------------------------------------------------------------------------

[The remainder of this page is intentionally left blank.]

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement, or have
caused this Agreement to be duly executed on their respective behalf by their
duly authorized representative, as of the day and year first above written.

 

SELLERS: REYNOLDS METALS COMPANY By:     BILLITON INVESTMENTS IRELAND LTD. By:  
  PURCHASER: RYERSON TULL, INC. By:    

 



--------------------------------------------------------------------------------

Exhibit 1

 

The S-1 is attached hereto.

 